       Case 1:18-cv-07303-JMF-OTW Document 40 Filed 04/01/19 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
SHANCHUN YU and RUILI JIN,                                             :
                                                                       :
                                    Plaintiffs,                        :   18-CV-7303 (JMF)
                                                                       :
                  -v-                                                  :         ORDER
                                                                       :
DIGUOJIAOYU, INC. d/b/a DIGUO EDU, et al.,                             :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Discovery is this case is now closed. Plaintiffs represent that they intend to file a motion
for summary judgment with respect to the defamation claim only. It is hereby ORDERED that
Plaintiff shall file any such motion by April 26, 2019; any opposition shall be filed by May 10,
2019; and any reply shall be filed by May 17, 2019. No extensions of these deadlines will be
granted.

         In light of the fact that Plaintiffs intend move for summary judgment only as to the
defamation claim, the Court concludes that there is no reason for the parties to delay filing of a
proposed Joint Pretrial Order and other trial-related materials. Accordingly, it is HEREBY
ORDERED that, in accordance with Paragraph 5(A) of the Court’s Individual Rules and
Practices for Civil Cases (available at http://nysd.uscourts.gov/judge/Furman), the parties shall
file a proposed Joint Pretrial Order by April 26, 2019. The Joint Pretrial Order should include
Plaintiffs’ defamation claim — although whether a trial is necessary as to that claim will turn on
the Court’s ruling on Plaintiffs’ motion for summary judgment.

        It is FURTHER ORDERED that, in accordance with Paragraphs 5(B) and 5(D) of the
Court’s Individual Rules and Practices for Civil Cases, each party shall file and serve along with
the proposed Joint Pretrial Order all required pretrial filings, including motions addressing any
evidentiary issues or other matters that should be resolved in limine; and joint requests to charge,
joint proposed verdict forms, and joint proposed voir dire questions.

        It is FURTHER ORDERED that, in accordance with Paragraph 5(C) of the Court’s
Individual Rules and Practices for Civil Cases, the parties shall provide to the Court by May 3,
2019, an electronic copy of each exhibit sought to be admitted (with each filename
corresponding to the relevant exhibit number — e.g., “PX-1,” “DX-1,” etc.) on either a CD-
ROM or a flash drive. If submission of electronic copies would be an undue burden on a party,
the party may seek leave of Court (by letter-motion filed on ECF) to submit prospective
documentary exhibits in hard copy. Each hard copy shall be pre-marked (that is, with an exhibit
sticker) and assembled sequentially in a loose leaf binder (not to exceed 2 1/2 inches in
      Case 1:18-cv-07303-JMF-OTW Document 40 Filed 04/01/19 Page 2 of 2


thickness) or in separate manila folders labeled with the exhibit numbers and placed in redweld
folders labeled with the case name and docket number. The parties shall also provide, by e-mail
to the Court (Furman_NYSDChambers@nysd.uscourts.gov), a Microsoft Word document listing
all exhibits sought to be admitted. The list shall contain four columns labeled as follows:
(1) “Exhibit Number”; (2) “Description” (of the exhibit); (3) “Date Identified”; and (4) “Date
Admitted.” The parties shall complete the first two columns, but leave the third and fourth
columns blank, to be filled in by the Court during trial.

        It is FURTHER ORDERED that, in accordance with Paragraph 5(F) of the Court’s
Individual Rules and Practices for Civil Cases, by May 3, 2019, the parties shall file, if
necessary, any opposition to any motion in limine; and any opposition to any legal argument in a
pretrial memorandum.

        It is FURTHER ORDERED that the parties shall be prepared to begin trial two weeks
after the Court rules on Plaintiffs’ motion for summary judgment.

         Finally, it is FURTHER ORDERED that, effective immediately, Defendants shall not
communicate with Plaintiffs or Plaintiffs’ counsel except through defense counsel and shall not,
directly or indirectly, threaten Plaintiffs or Plaintiffs’ counsel. Violation of these prohibitions
may result in a finding of contempt and/or the imposition of sanctions. Defense counsel shall
immediately provide a copy of this Order on Defendants and, no later than April 5, 2019, file a
letter confirming that he has done so.


       SO ORDERED.

Dated: April 1, 2019                                 __________________________________
       New York, New York                                    JESSE M. FURMAN
                                                           United States District Judge




                                                 2
